 

Exhibit 10.66

AMENDMENT NO. 1

TO

LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT (sometimes referred to
herein as this “Amendment” and also as the “First Amendment”) is dated as of
December 20, 2016, and is entered into by and among XOMA CORPORATION, a Delaware
corporation, XOMA (US) LLC, a Delaware limited liability company, and XOMA
COMMERCIAL LLC, a Delaware limited liability company and each of their
Affiliates from time to time made parties (each individually referred to as a
“Borrower” and collectively referred to as the “Borrower”) to that certain Loan
and Security Agreement dated as of February 27, 2015, Xoma Technology Ltd., a
Bermuda exempted company (“Guarantor”), the several banks and other financial
institutions or entities from time to time parties to the Agreement
(collectively, referred to as “Lender”) and HERCULES CAPITAL, INC., formerly
known as Hercules Technology Growth Capital, Inc., a Maryland corporation, in
its capacity as administrative agent for itself and the Lender (in such capacity
“Agent”). Capitalized terms used herein without definition shall have the same
meanings given them in the Loan Agreement (as defined below).

RECITALS

A.Borrower, Guarantor, Agent and Lender have entered into that certain Loan and
Security Agreement dated as of February 27, 2015 (as amended and may be further
amended,  restated,  or otherwise modified, the “Loan Agreement”), pursuant to
which Lender has agreed to extend and make available to Borrower certain
advances of money.

B.Borrower has requested Lender’s consent to certain transfers of rights in
connection with specific license agreements to Health Care Royalty Partners II,
L.P., and Lender has agreed to provide such consent pursuant to that certain
Consent to Transfers dated as of December 20, 2016, by and among Borrower,
Lender and Agent.

C.Borrower, Guarantor, Agent and Lender have agreed to amend the Loan Agreement
upon the terms and conditions more fully set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

1.AMENDMENTS.

1.1Section 2.2.  A new Section 2.2(e) is hereby inserted immediately after
Section 2.2(d):

2.2(e) Special Payment. Provided that on or before January 4, 2017, Borrower
consummates the transactions contemplated by that certain Consent to Transfers
dated as of December 20, 2016, by and among Borrower, Lender and Agent, relating
to certain Royalty Interest Acquisition Agreements between Borrower and
HealthCare Royalty Partners II, L.P., Borrower shall make a special, one-time
principal payment toward the outstanding principal under the Term Loan in the
amount of $10,000,000 (the “Special Payment”) on January 13, 2017.

 

--------------------------------------------------------------------------------

 

The Special Payment shall not be subject to any Prepayment Charges pursuant to
Section 2.5 hereof.

1.2Exhibits and Schedules. The exhibits and schedules previously provided to or
by Agent and Lender as of June 24, 2015 are hereby updated and amended, if
applicable, as of the date of the First Amendment by the exhibits and schedules
attached to this First Amendment.

2.BORROWER’S REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that:

(a)Immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Default or Event of Default has
occurred and is continuing with respect to which Borrower has not been notified
in writing by Lender;

(b)Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

(c)the certificate of incorporation, bylaws and other organizational documents
of Borrower delivered to Lender on the Closing Date remain true, accurate and
complete and have not been amended, supplemented or restated since the Closing
Date and are and continue to be in full force and effect;

(d)the execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower;

(e)this Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’ rights;
and

(f)as of the date hereof, it has no defenses against the obligations to pay any
amounts under the Secured Obligations. Borrower acknowledges that Lender has
acted in good faith and has conducted in a commercially reasonable manner in its
relationships with Borrower in connection with this Amendment and in connection
with the Loan Documents.

Borrower understands and acknowledges that Lender is entering into this
Amendment in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.

3.LIMITATION. The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a waiver or modification
of any other term or condition of the Loan Agreement or of any other instrument
or agreement referred to therein or to prejudice any right or remedy which
Lender may now have or may have in the future under or in connection with the
Loan Agreement or any instrument or agreement referred to therein; or (b) to be
a consent to any future amendment or modification or waiver to any instrument or
agreement the execution and delivery of which

2

--------------------------------------------------------------------------------

 

is consented to hereby, or to any waiver of any of the provisions thereof.
Except as expressly amended hereby, the Loan Agreement shall continue in full
force and effect.

4.EFFECTIVENESS. This Amendment shall become effective upon Agent’s receipt of a
fully executed Amendment.

5.COUNTERPARTS. This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment. This Amendment may
be executed by facsimile, portable document format (.pdf) or similar technology
signature, and such signature shall constitute an original for all purposes.

6.INCORPORATION BY REFERENCE. The provisions of Section 11 of the Loan Agreement
shall be deemed incorporated herein by reference, mutatis mutandis.

[signature page follows]

 

 

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly authorized and caused this Amendment
to be executed as of the date first written above.

BORROWER:

 

XOMA CORPORATION

 

XOMA (US) LLC

 

 

 

Signature:/s/ James R. Neal

 

Signature: s/ James R. Neal

 

 

 

Print Name: James R. Neal

 

Print Name: James R. Neal

 

 

 

Title: Senior Vice President and Chief Operating Officer

 

Title:Senior Vice President and Chief Operating Officer

 

 

 

XOMA COMMERCIAL LLC

 

 

 

 

 

Signature: /s/ James R. Neal

 

 

 

 

 

Print Name: James R. Neal

 

 

 

 

 

Title: Senior Vice President and Chief Operating Officer

 

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

LENDER:

XOMA TECHNOLOGY LTD.

 

 

 

 

HERCULES TECHNOLOGY III, L.P.,

Signature: /s/ Tom Burns

 

a Delaware limited partnership

 

 

 

Print Name: Tom Burns

 

By: Hercules Technology SBIC Management, LLC, its General Partner

Title: Vice President of Finance/Chief Financial Officer

 

By: Hercules Capital, Inc., its Manager

By:  /s/   Jennifer Choe

 

 

Jennifer Choe, Assistant General Counsel

Accepted in Palo Alto, California:

 

 

AGENT:

 

 

 

 

 

HERCULES CAPITAL, INC.

 

 

 

 

 

By:/s/   Jennifer Choe

 

 

Jennifer Choe, Assistant General Counsel

 

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Exhibits and Schedules

Exhibit F:Compliance Certificate

 

--------------------------------------------------------------------------------

 

EXHIBIT F

COMPLIANCE CERTIFICATE

Hercules Capital, Inc. (as “Agent”)

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Reference is made to that certain Loan and Security Agreement dated February 27,
2015 and all ancillary documents entered into in connection with such Loan and
Security Agreement all as may be amended from time to time, (hereinafter
referred to collectively as the “Loan Agreement”) by and among Hercules
Technology Growth Capital, Inc. (the “Agent”), the several banks and other
financial institutions or entities from time to time party thereto
(collectively, the “Lender”), XOMA Corporation (the “Company”), XOMA (US) LLC,
and XOMA Commercial LLC, as Borrower, and XOMA Technology Ltd, as Guarantor. All
capitalized terms not defined herein shall have the same meaning as defined in
the Loan Agreement.

The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provide certification of information
regarding the Company; hereby certifies that in accordance with the terms and
conditions of the Loan Agreement, except as set forth below, the Company is in
compliance for the period ending             of all covenants, conditions and
terms of the Loan Agreement and, except as set forth below, hereby reaffirms
that all representations and warranties contained therein are true and correct
on and as of the date of this Compliance Certificate with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, after giving effect in all
cases to any standard(s) of materiality contained in the Loan Agreement as to
such representations and warranties. Attached are the required documents
supporting the above certification. The undersigned further certifies that these
are prepared in accordance with GAAP (except for the absence of footnotes with
respect to unaudited financial statements and subject to normal yearend
adjustments) and are consistent from one period to the next except as explained
below.

 

REPORTING REQUIREMENT

REQUIRED

CHECK IF

ATTACHED

Cash Balance Report

Monthly within 30 days

 

Interim Financial Statements (if applicable)

Monthly within 30 days

 

Interim Financial Statements

Quarterly within 45 days

 

Audited Financial Statements

FYE within 150 days

 

 

The undersigned hereby also confirms the below disclosed accounts represent all
depository accounts and securities accounts presently open in the name of each
Borrower or Borrower Subsidiary/Affiliate, as applicable.

 

--------------------------------------------------------------------------------

 

 

 

Depository

AC #

Financial Institution

Account

Type

(Depository /

Securities)

Last

Month

Ending

Account Balance

Purpose of

Account

BORROWER

Name/Address:

 

 

1

 

 

 

 

 

2

 

 

 

 

 

3

 

 

 

 

 

4

 

 

 

 

 

5

 

 

 

 

 

6

 

 

 

 

 

7

 

 

 

 

 

 

BORROWER SUSIDIARY/ AFFILIATE COMPANY

Name/Address

 

 

1

 

 

 

 

 

2

 

 

 

 

 

3

 

 

 

 

 

4

 

 

 

 

 

 

 

Very Truly Yours,

 

XOMA, INC.

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

 